Citation Nr: 1643848	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-07 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1952 to June 1956 and from May 1957 to December 1972.  He died in November 2008.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.

The appellant testified at a May 2013 Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

The Board previously remanded this case for additional development in August 2013 and December 2014.  Unfortunately, another remand is required for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the appellant is given every possible consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

During his lifetime, the Veteran consistently reported he was exposed to herbicides during his Vietnam era service.  In April 2008, he stated that he was not on land in Vietnam, but was on helicopters that picked up dead and wounded men in Vietnam.  He stated that he was in the head of the bubble of the helicopter with his head sticking out.  Other statements, however, suggest that he did in fact deplane while assisting in the transport of the injured and dead.  In April 2009, the appellant stated that the Veteran flew over and into Vietnam, making numerous landings, to take pictures of combat action and ceremonial award presentations.

In a June 2015 addendum opinion, a VA examiner opined that the Veteran died from metastatic transitional cell bladder cancer.  He further opined that the Veteran's bladder cancer was more likely than not due to either tobacco usage or the radiation therapy used to treat his prostate cancer, both of which are widely recognized risk factors for bladder cancer.  

VA laws and regulations provide that, if a Veteran was exposed to herbicides during service, certain listed diseases, including prostate cancer, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2015); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii) (2015); VAOPGCPREC 27-97. 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation. Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F. 3d 1039   (Fed. Cir. 1994).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (b).

The Board notes that the Veteran's military personnel records indicate that his military occupational specialty was photographer.  These records also indicate that he was ordered to duty in a flying status involving operational flights as a non-crew member during November 1962 and February 1963, when he was stationed aboard the U.S.S. Valley Forge (CVS-45) (LPH-8).  The Veteran was assigned to Patrol Squadron 9 (VP-9) and Patrol Squadron 46 (VP-46), both of which deployed in support of operations in the Vietnamese theater.  While the Veteran's military personnel records do not indicate that he had service in Vietnam, both he and the appellant stated that his duties as a photographer required him to fly into Vietnam.  

Based on these statements and the details of the Veteran's service indicating possible service in Vietnam, further development is required to determine if he had qualifying service in Vietnam for the purposes of presumptive service connection.  

While the record indicates that the Veteran served aboard the U.S.S. Valley Forge, in Patrol Squadron 9, and in Patrol Squadron 46, the exact dates of his service aboard this ship and in these units are unclear.  Furthermore, it is unclear whether flights from the ship that would have landed in Vietnam, as described by the Veteran.  The details of the missions conducted by Patrol Squadron 9 and Patrol Squadron 46 during the Veteran's periods of duty are also unclear.  As such, the Board must remand this claim to associate these details with the record.  

The Board notes that neither the Veteran (during his lifetime) nor the Appellant has provided 60 day windows for the dates of his claimed service in Vietnam, which is required by the Joint Services Records Research Center (JSRRC) before it will begin research.  However, the AOJ must submit multiple requests to the JSRRC to cover the relevant time window in 60 day increments because VA's duty to assist is not bound by the JSRRC's 60 day limitation.  See Gagne v. McDonald, 27 Vet. App. 397 (2015).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate Federal records repository, to include the relevant service department (in this case, the United States Navy), to verify the exact dates of the Veteran's service aboard the U.S.S. Valley Forge, in Patrol Squadron 9, and in Patrol Squadron 46.

2. Then, send a request to the Joint Services Records Research Center (JSRRC), Naval Historical Center, and/or other appropriate repository in an effort to determine whether helicopters from the U.S.S. Valley Forge conducted missions into the Republic of Vietnam during the Veteran's time aboard.  In addition, a request should be made for flight manifests, as well as ship and deck logs, from the U.S.S. Valley Forge during the relevant time period.

While all relevant time periods should be searched, the Board notes that the Veteran's military personnel records indicate that he was ordered to duty in a flying status involving operational flights as a non-crew member during November 1962 and February 1963.

Each requested entity should be provided with any necessary documentation, to include any relevant service records, any statements submitted by the Veteran, and any details of his work as a photographer, detailing any duties that required him to be in the Republic of Vietnam. Any response received should be documented in the claim file, and any recommended follow-up action undertaken.

3. In addition, send a request to the Joint Services Records Research Center (JSRRC), Naval Historical Center, and/or other appropriate repository in an effort to determine whether Patrol Squadron 9 or Patrol Squadron 46, or any detachment thereof, conducted missions in the Republic of Vietnam during the Veteran's time assigned to these squadrons.  In addition, a request should be made for unit histories, daily logs, and flight manifests, from both Patrol Squadron 9 and Patrol Squadron 46 during the relevant time periods.

Each requested entity should be provided with any necessary documentation, to include any relevant service records, any statements submitted by the Veteran, and any details of his work as a photographer, detailing any duties that required him to be in the Republic of Vietnam. Any response received should be documented in the claim file, and any recommended follow-up action undertaken.

4. After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the appellant and her representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




